Exhibit 10.17

AMENDMENT TO LEASE

THIS AMENDMENT TO LEASE (the “Amendment”), is effective as of April 1, 2011, and
is by and between THE HANKIN GROUP (“Landlord”) and FIBROCELL SCIENCE, INC.,
formerly known as ISOLAGEN, INC. (“Tenant”).

BACKGROUND

Landlord and Tenant (then known as Isolagen, Inc.) entered into a certain lease
agreement dated April 6, 2005 (the “Current Lease”) pertaining to approximately
86,500 rentable square feet of space located at 405 Eagleview Boulevard in
Eagleview Corporate Center, Route 100, Exton, Uwchlan Township, Chester County,
Pennsylvania.

Isolagen, Inc. filed a petition in bankruptcy under Chapter 11 of the U.S.
Bankruptcy Code, following which Tenant successfully reorganized and emerged
from bankruptcy under the name Fibrocell Science, Inc. Landlord and Tenant have
agreed to extend the Term of the Current Lease, originally scheduled to expire
March 31, 2013, until March 31, 2023, upon the terms and conditions hereinafter
set forth.

NOW THEREFORE, the parties hereto, each intending to be legally bound hereby,
agree that the Current Lease is hereby amended and modified as follows:

1. Extension of Term.

The Term of the Lease is hereby extended for a period of ten (10) years until
March 31, 2023.

2. Option to Extend.

(a) Provided that Landlord has not given Tenant notice of default more than two
(2) times following the date of execution of this Amendment, and there then
exists no event of default by Tenant under the Lease nor any event that with the
giving of notice and/or the passage of time would constitute an event of
default, Tenant shall have the right and option to extend the Term for one
(1) additional period of sixty (60) months. Tenant shall exercise this right by
giving Landlord prior written notice, not sooner than fifteen (15) nor later
than twelve (12) months in advance of then scheduled expiration of the Term, of
Tenant’s election to extend the Term. The parties agree that time is of the
essence and that this option is personal to Tenant and is non-transferable to
any assignee or sublessee (regardless of whether any such assignment or sublease
was made with or without Landlord’s consent) or other party.

(b) Such extension shall be under the same terms and conditions as provided in
the Lease except that: (1) the Minimum Annual Rent payable by Tenant shall be at
the then fair market value (and in no event less than the Minimum Annual Rent
payable during the immediately preceding Term) and (2) upon exercise of the
option to extend, there shall be no further options to extend.

 

1



--------------------------------------------------------------------------------

(c) For the purposes of this Lease, the term “fair market value” shall mean
Landlord’s reasonable determination of fair market value of rent for
office/laboratory/warehouse buildings in the Eagleview Corporate Center.
Landlord shall notify Tenant in writing within thirty (30) days after Tenant’s
exercise of its option to extend as to Landlord’s determination of such fair
market value rent. Tenant shall execute a lease renewal agreement in form
prescribed by Landlord and reasonably acceptable to Tenant utilizing such
determination of fair market value within twenty (20) days after Tenant’s
receipt of Landlord’s notice; if Tenant does not exercise its option to extend
by the date set forth above, or having exercised its option, does not execute a
lease renewal agreement within the time period required above, Tenant shall be
deemed to have revoked its option to extend, and the Lease shall terminate,
without further options to extend, at the expiration of the then current Term.

(d) The provisions of this Section 2 supersede in their entirety the provisions
of Section 45 of the Current Lease, which is hereby agreed to be void and of no
further force and effect.

3. Rent.

(a) Paragraph 3(b) of the Current Lease is hereby deleted and amended and
restated to provide as follows:

(b) For each of the lease years beginning April 1, 2011 and April 1, 2012 (the
“Carryover Period”), respectively, Minimum Annual Rent shall accrue in an amount
equal to the Base Rent for Adjustment Purposes, increased by one half the CPI
Adjustment, but in no event shall the Minimum Annual Rent for either such year
be (1) less than the Minimum Annual Rent in effect for the preceding year, nor
(2) greater than $1,384,000.00 per year. For the purposes of this Section 3(b),
the Base Rent for Adjustment Purposes for the lease year beginning April 1, 2011
is $1,194,350.40, being the Minimum Annual Rent in effect for the prior lease
year beginning April 1, 2010. Notwithstanding the foregoing, during each year of
the Carryover Period, Tenant shall be permitted to pay on account of Minimum
Annual Rent the sums as provided in the schedule below (without any CPI
Adjustment to such amounts in the schedule), and defer payment of the difference
between Minimum Annual Rent calculated in accordance with this paragraph and
Minimum Annual Rent as set forth in the schedule (hereinafter “Deferred Rent
Amount”) until the expiration of the Term of the Lease as extended by this
Amendment, without the occurrence of an Event of Default by Tenant, at which
time Tenant’s obligation to pay the Deferred Rent Amount shall be excused. The
parties agree that upon the occurrence of an Event of Default, the Deferred Rent
Amount shall be included as part of the unpaid rent due and payable to Landlord.
After the Carryover Period, during each remaining year of the Lease, Tenant
shall be permitted to pay on account of Minimum Annual Rent the sums as provided
in the schedule below (without any CPI Adjustment to such amounts in the
schedule).

 

2



--------------------------------------------------------------------------------

For the purpose of this Section 3(b), the following terms shall have the
meanings defined below:

(i) The “CPI U” shall mean the Consumer Price Index established by the U.S.
Department of Labor Bureau of Labor Statistics for all urban consumers for the
Philadelphia metropolitan area (CPI-U) (1982-1984 = 100).

(ii) The “Base Index” shall mean, for the lease year beginning April 1, 2011,
the CPI U for March, 2010, and for each subsequent year, the CPI U for the month
of March one year prior to the Comparison Index.

(iii) The “Comparison Index” shall mean the CPI U for month of March immediately
preceding the commencement of each lease year beginning April 1, 2011.

(iv) The “CPI Adjustment” shall mean, for each year of the Term beginning
April 1, 2011, an increase in the Base Rent for Adjustment Purposes by the
percentage increase in the Comparison Index over the Base Index, applicable to
such year.

The Minimum Annual Rent schedule (the amounts in which are not subject to a CPI
Adjustment) is as follows:

 

Period

  

Rate per square foot

    

Minimum Annual Rent

    

Monthly Installment

 

4/1/11 - 3/30/13

   $ 12.00       $ 1,038,000.00       $ 86,500.00   

4/1/13 - 3/31/15

   $ 12.50       $ 1,081,250.00       $ 90,104.17   

4/1/15 - 3/31/19

   $ 14.50       $ 1,254,250.00       $ 104,520.83   

4/1/19 - 3/31/23

   $ 17.00       $ 1,470,500.00       $ 122,541.67   

(c) In addition to the Minimum Annual Rent, Tenant shall continue to pay
Tenant’s Proportionate Share of Real Estate Taxes and Operating Expenses, as
well as all other items of Additional Rent on the Leased Space, determined in
accordance with the terms of the Lease.

4. Condition of Leased Space. Tenant acknowledges and agrees that it shall
occupy the Leased Space in “as is” condition.

5. Tenant Alterations. Section 8 of the Current Lease is hereby deleted in its
entirety, and the following substituted in its place:

8. Tenant Alterations.

(a) Except as hereafter provided, Tenant shall make no alterations, additions or
improvements (“Tenant Alterations”) to the Leased Space without the consent of
Landlord, which consent, subject to the provisions of subsection (c) below,
shall not be unreasonably withheld, delayed or conditioned.

 

3



--------------------------------------------------------------------------------

At the time of Landlord’s consent, Landlord shall designate whether Tenant shall
be required to remove the proposed Tenant Alteration upon termination of this
Lease, and the absence of such designation in Landlord’s written consent shall
be deemed Landlord’s agreement that Tenant shall not be obligated to remove
Tenant Alterations upon the termination of this Lease. Landlord also may impose
such reasonable conditions as part of its consent as Landlord deems appropriate,
taking into consideration the nature of the proposed Tenant Alteration,
including, without limitation, requiring Tenant to furnish Landlord with
security for the payment of all costs to be incurred in connection with such
work, and, if Eagleview Commercial Construction Company (“Contractor”) declines
to perform such work, insurance, and copies of the plans, specifications and
permits necessary for such work. Nothing herein, however, shall be construed to
obligate Tenant to construct any Tenant Alteration for which Landlord has given
its consent.

(b) Subject to Tenant’s compliance with the provisions of subsection (c) below,
Landlord’s consent shall not be required for Tenant Alterations which (i) do not
adversely impact the structural integrity of the Building or the systems serving
the Building or their operation, and (ii) are not visible from the Building
exterior.

(c) All Tenant Alterations shall be done at Tenant’s expense by Contractor, on
the basis of a contract between Tenant and Contractor where the contract price
is based upon the Cost of the Work plus a contractor’s fee, in which the term
“Cost of the Work” shall be defined by reference to the definition of such term
as used in the then current edition of the AIA Contract for Construction, and
the fee shall be, with respect to any Tenant Alterations which are for
laboratory improvements, 8% of the Cost of the Work, and for any other Tenant
Alterations, 12% of the Cost of the Work. The contract between Tenant and
Contractor shall be on an “open book” basis, and all subcontracts for more than
$25,000.00 shall be subject to competitive bidding. Such contract shall also
require the Contractor to maintain a reasonable schedule for the performance of
Tenant Alterations. Payment for Tenant Alterations by Tenant to Contractor shall
be no less frequently than monthly, and shall be pursuant to invoices for
completed work or materials properly stored on site. No Tenant Alterations shall
be performed by any contractor other than Contractor, unless Contractor declines
to perform the proposed Tenant Alterations (“Permitted Outside Contractor
Alterations”), provided that Tenant shall not use a contractor to which Landlord
objects in good faith. With respect to Permitted Outside Contractor Alterations,
no work shall be performed until the plans therefore have been approved by
Landlord, which approval shall not be unreasonably withheld, delayed or
conditioned and shall be deemed approved unless Landlord notifies Tenant of
objections to the proposed plans within ten (10) business days after delivery to
Landlord of a complete set of the plans therefor, and until Tenant provides to
Landlord the evidence of insurance and security for payment for such work as
referenced in subsection (a) above. In connection with the review of plans
submitted by Tenant, Landlord shall be reimbursed by Tenant for Landlord’s cost
in reviewing such plans at the

 

4



--------------------------------------------------------------------------------

rate of $125.00 per hour; subject to reasonable increase to reflect the then
current hourly charge imposed for such review by Landlord for its tenants in the
Center generally, and prior to undertaking any such review, Landlord shall
provide a statement of the maximum review hours to be dedicated to such review.
With respect to Permitted Outside Contractor Alterations, Tenant shall provide
Landlord with a copy of Tenant’s application for a building permit therefor, if
applicable (together with all attachments thereto), and no review fee shall be
charged to Tenant by Landlord in connection therewith nor shall Landlord’s
approval of such application be required. Tenant shall provide copies of
as-built plans and specifications for all Permitted Outside Contractor
Alterations to Landlord within a reasonable time of completion of the work. All
Permitted Outside Contractor Alterations shall be done in a first class,
workmanlike manner and shall comply with all insurance requirements then made
available to Tenant and all applicable laws, ordinances, rules and regulations
of governmental authorities having jurisdiction thereover, and, where
applicable, with all reasonable requirements of Landlord. Tenant shall promptly
pay for all work done by contractors performing Permitted Outside Contractor
Alterations, and obtain and deliver to Landlord partial releases of lien for all
work covered by invoices paid by or on behalf of Tenant for such work executed
by all contractors, subcontractors and other persons entitled to file mechanic’s
liens for non-payment, and final releases of mechanic’s liens upon completion of
such work.

(d) If, as a condition of Landlord’s consent, removal of a Tenant Alteration is
required at termination of this Lease, Tenant shall promptly remove such Tenant
Alterations and repair any damage occasioned by such removal. In default
thereof, Landlord may effect said removal and repairs at Tenant’s expense. With
respect to any Tenant Alterations which Tenant is not obligated to remove
hereunder (including without limitation Permitted Outside Contractor
Alterations), such Tenant Alterations, if not removed by Tenant upon the
termination of this Lease, shall be deemed abandoned by Tenant, and deemed a
part of Landlord’s property, notwithstanding any provision of Section 16 to the
contrary.

(e) Landlord’s consent shall not be required for Tenant Alterations which (i) do
not adversely impact the structural integrity of the Building or the systems
serving the Building or their operation, (ii) are not visible from the Building
exterior and (iii) qualify under the following:

(A) The Tenant Alteration is to be made to portions of the Leased Premises other
than the laboratory areas and the cost thereof is $10,000 or less with respect
to any Tenant Alteration project (or $20,000 or less in the aggregate with
respect to Tenant Alteration projects undertaken over any twelve
(12) consecutive month period); or

(B) The Tenant Alteration is to be made to the laboratory areas of the Leased
Premises and the cost thereof is $50,000 or less with respect to any Tenant
Alteration project (or $100,000 or less in the aggregate with respect to Tenant
Alteration projects undertaken over any twelve (12) consecutive month period).

 

5



--------------------------------------------------------------------------------

Tenant Alterations described in this subsection (e) for which Landlord’s consent
is not required hereinafter are called “Permitted Tenant Alterations.”
Notwithstanding the foregoing, painting or carpeting of the interior of the
Leased Space and like cosmetic improvements shall not be deemed Tenant
Alterations regardless of the cost thereof. Tenant shall not be obligated to
remove Permitted Tenant Alterations upon the termination of this Lease unless an
Event of Default has occurred which is then continuing and Landlord so requires
such removal. For the purpose of this subsection (e), in calculating the “cost”
of any Tenant Alteration project to determine if any proposed Tenant Alteration
is a “Permitted Tenant Alteration”, “cost” shall mean the Landlord’s good faith
estimate of the entire cost of the Tenant Alteration project or projects under
consideration, including all permit fees, design and engineering costs, general
conditions, and the cost of all work to be performed by all trade contractors to
furnish and install materials needed to complete such project, and a reasonable
fee to a general contractor or construction manager for overhead and profit.

5. Section 23 of the Lease is hereby deleted, and the following substituted in
its place:

23. CONFESSION OF JUDGMENT:

UPON AN EVENT OF DEFAULT, TENANT HEREBY AUTHORIZES AND EMPOWERS ANY PROTHONOTARY
OR ATTORNEY OF ANY COURT OF RECORD TO APPEAR FOR TENANT IN ANY AND ALL ACTIONS
FOR RENT IN ARREARS OR TREATED AS IF IN ARREARS AND CHARGES, WHETHER OR NOT
PAYABLE AS RENT, AND TO CONFESS JUDGMENT AGAINST TENANT FOR ALL ARREARS OR SUCH
SUMS TREATED AS IF IN ARREARS AND THE SAID CHARGES, AND FOR INTEREST AND COSTS,
TOGETHER WITH AN ATTORNEY’S COMMISSION OF TEN PER CENT (10%) OF THE AGGREGATE OF
THE FOREGOING SUMS AND CHARGES. SUCH AUTHORITY SHALL NOT BE EXHAUSTED BY ONE
EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED FROM TIME TO TIME AS OFTEN AS
ANY RENT IN ARREARS OR RENT TREATED AS IF IN ARREARS OR CHARGES FALL DUE AND ARE
NOT PAID. SUCH POWERS MAY BE EXERCISED DURING AS WELL AS AFTER THE EXPIRATION OR
TERMINATION OF THE TERM AND DURING, AND AT ANY TIME, AFTER ANY EXTENSION OR
RENEWAL OF THE TERM.

WHEN THE LEASE SHALL BE TERMINATED BY COVENANT OR CONDITION BROKEN, EITHER
DURING THE ORIGINAL TERM OR

 

6



--------------------------------------------------------------------------------

ANY RENEWALS OR EXTENSIONS THEREOF, AND ALSO WHEN AND AFTER THE TERM HEREBY
CREATED OR, ANY RENEWAL OR EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE
LAWFUL FOR ANY ATTORNEY OF ANY COURT OF RECORD AS ATTORNEY FOR TENANT TO CONFESS
JUDGMENT IN EJECTMENT AGAINST TENANT AND ALL PERSONS CLAIMING UNDER TENANT, AND
A JUDGMENT FOR THE RECOVERY BY LANDLORD OF POSSESSION MAY ISSUE FORTHWITH
WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER. IF FOR ANY REASON AFTER SUCH
ACTION SHALL HAVE BEEN COMMENCED, IT SHALL BE CANCELED OR SUSPENDED AND
POSSESSION OF THE LEASED SPACE REMAINS IN OR IS RESTORED TO TENANT, LANDLORD
SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR TERMINATION OF THE LEASE, OR
ANY RENEWAL OR EXTENSION HEREOF, TO BRING ONE OR MORE ACTIONS IN CONFESSION OF
JUDGMENT FOR EJECTMENT AS HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE
LEASED SPACE. IF IN ANY ACTION TO CONFESS JUDGMENT IN EJECTMENT, LANDLORD SHALL
CAUSE TO BE FILED IN SUCH ACTION AN AFFIDAVIT SETTING FORTH THE FACTS NECESSARY
TO AUTHORIZE THE ENTRY OF JUDGMENT AND IF A TRUE COPY OF THIS INSTRUMENT (AND
THE TRUTH OF THE COPY STATED IN SUCH AFFIDAVIT SHALL BE SUFFICIENT PROOF) BE
FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A
WARRANT OF ATTORNEY, ANY LAW, RULE OF COURT, CUSTOM OR PRACTICE TO THE CONTRARY
NOTWITHSTANDING. TENANT EXPRESSLY RELEASES TO LANDLORD, AND TO ANY AND ALL
ATTORNEYS WHO MAY APPEAR FOR TENANT, ALL ERRORS IN THE SAID PROCEEDINGS, AND ALL
LIABILITY THEREFOR. TENANT EXPRESSLY WAIVES THE BENEFIT OF ALL LAWS, NOW OR
HEREAFTER IN FORCE, EXEMPTING ANY GOODS WITHIN THE LEASED SPACE OR ELSEWHERE
FROM DISTRAINT, LEVY OR SALE.

FIBROCELL SCIENCE, INC.

By: s/s Declan Daly

6. Brokers.

Tenant represents and warrants to Landlord that Tenant has not dealt with any
broker, firm, company or person in connection with the negotiation for or the
obtaining of this Amendment, other than Newmark, Knight, Frank, Smith, Mack,
whose commission shall be paid by Landlord pursuant to a separate agreement
between Landlord and such broker, and each party shall indemnify, defend and
hold harmless the other from and against any claim by any other person claiming
a commission or other

 

7



--------------------------------------------------------------------------------

form of compensation by virtue of having dealt with such party with regard to
this Lease, and any attorneys fees or other expenses incurred by the other party
in connection therewith.

7. Miscellaneous.

(a) All capitalized terms not defined herein shall have the same meaning as the
Current Lease. From and after the date hereof, except to the extent that the
context otherwise requires, the term “Lease” shall mean the Current Lease as
modified by this Amendment.

(b) Except as expressly modified hereby, the terms and conditions of the Current
Lease remain unmodified and in full force and effect, which the parties hereby
ratify and confirm. In the event of a conflict between the terms of the Current
Lease and this Amendment, the latter shall control.

(c) The terms and conditions of the Current Lease, as amended hereby,
constitutes the whole agreement between the parties and any further amendments
or modifications to the terms of the Current Lease must be in writing and duly
executed by the parties hereto.

(d) This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs and assigns, except as specifically
provided herein or in the Current Lease, and is not intended to benefit any
person or entity not a party hereto.

(e) This Amendment shall be construed under the laws of the Commonwealth of
Pennsylvania without regard to conflicts of laws principles.

(f) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and all of which counterparts together shall
constitute one and the same instrument. It shall not be necessary for all
parties to execute the same counterpart, so long as each party shall have
executed at least one counterpart, but in this latter event, each party shall
have delivered to it photocopies of counterparts showing signatures of all of
the parties.

(g) This Amendment, together with the Current Lease, constitutes the entire
agreement of Landlord and Tenant with respect to the subject matter hereof, and
may not be contradicted by any prior or contemporaneous representation,
statement or agreement of the parties relating to the subject matter hereof, and
may not be modified except by a written instrument executed by the parties
hereto.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment this 17th
day of February, 2012, effective as of April 1, 2011.

 

    LANDLORD:     THE HANKIN GROUP, a Pennsylvania limited partnership     By:  
The Hankin Group, Inc., its general partner     BY:  

/s/ Robert S. Hankin

      Robert S. Hankin, President

 

   

TENANT:

 

FIBROCELL SCIENCE, INC.

WITNESS/ATTEST:     BY:  

/s/ Declan Daly

/s/ Sue White

    NAME:   Declan Daly     TITLE:   Chief Financial Officer     DATE:  
February 17, 2012

 

9